Title: List of Gunboats, 18 November 1807
From: Jefferson, Thomas
To: 


                        
                            
                                ca. 18 Nov. 1807
                            
                        
                        
                     
                        
                        gunboats
                     
                     
                        New Orleans
                        16.
                     
                     
                        St. Mary’s
                        4.
                     
                     
                        Savanna
                        8.
                     
                     
                        Charleston
                        10.
                     
                     
                        Georgetown
                        1.
                     
                     
                        Wilmington
                        3.
                     
                     
                        Ocracock
                        4.
                     
                     
                        Albemarle sound
                        1.
                     
                     
                        Lynhaven
                        60.
                     
                     
                        Potomak
                        2.
                     
                     
                        Baltimore
                        3.
                     
                     
                        Delaware bay
                        10.
                     
                     
                        Philadelphia
                        4.
                     
                     
                        Egg harbor
                        1.
                     
                     
                        Amboy
                        2.
                     
                     
                        New York
                        50 
                        
                     
                     
                        Long island
                        4.
                     
                     
                        Connecticut shore
                        6.
                     
                     
                        New London
                        6.
                     
                     
                        Newport
                        12.
                     
                     
                        Tiverton R.I.
                        1.
                     
                     
                        New Bedford
                        4.
                     
                     
                        Boston
                        12.
                     
                     
                        Marble head & Cape Ann
                        2.
                     
                     
                        Salem & Newbury port
                        6.
                     
                     
                        Portsmouth
                        4.
                     
                     
                        York, Kennebunc &c.
                        2.
                     
                     
                        Portland
                        6.
                     
                     
                        Kennebec &c.
                        5.
                     
                     
                        Penobscot
                        3.
                     
                     
                        Frenchman’s bay
                        2.
                     
                     
                        Passamaquody
                        
                           3.
                        
                     
                     
                        
                        257.
                     
                  
                    